Citation Nr: 0932049	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.  The 
claim was certified for appeal by the Pittsburgh RO.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the 
Pittsburgh RO.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 
January 1971 to December 1971.

2.  The Veteran has not been diagnosed with a skin disorder 
presumptively related to herbicide exposure.

3.  A skin disorder is not etiologically related to active 
duty service, to include herbicide exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
duty service.             38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.655 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in January 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notifying the 
claimant of how disability evaluations and effective dates 
are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination.  The Board has determined, however, that VA 
has no obligation to provide an examination in this case.  
Under the VCAA, when the record does not contain sufficient 
medical evidence to make a decision on the claim, VA is 
obliged to provide an examination when: (1) the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; and 
(2) the record indicates that the disability or signs and 
symptoms of a current disability may be associated with 
active service.                   38 U.S.C.A. § 5103A(d).  
The Veteran does not meet the second element.  In this 
regard, the Board notes that the record does not indicate any 
etiological relationship between service and his skin 
disorder.  Thus, a VA examination is not in order.  Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

In sum, there is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.

The Veteran contends that he developed a skin disorder 
approximately six months after he left service.  See Board 
hearing transcript, p. 3.  The Veteran described his disorder 
as large, pus-filled welts on his back.  Id.  He asserts that 
his skin disability was a result of his exposure to 
herbicides, such as Agent Orange, during his service in 
Vietnam.  

Service connection for specific diseases, including chloracne 
and porphyria cutanea tarda, may be presumed if a Veteran was 
exposed during service to certain herbicides, including Agent 
Orange.  38 U.S.C.A. § 1116 (West 2002);  38 C.F.R. §§ 3.307, 
3.309(e).

Veterans who served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 are presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R.   § 3.307(a)(6)(iii).  Service records 
show that the Veteran served in the Republic of Vietnam from 
January 1971 to December 1971.  He is therefore presumed to 
have been exposed to an herbicide agent during service.

After a thorough review of the record, however, the Board 
finds that the Veteran's skin disorder is not etiologically 
related to service.  The Veteran submitted records from his 
dermatologist who has diagnosed probable lichen planus of the 
hands, feet, and legs; and tinea pedis involving the 
webspaces of the toes and soles of the feet.  They were 
described as being present for two months, and to be healing 
well after treatment.  No opinion was provided relating any 
skin disorder to service.

At his hearing, the Veteran indicated that he wished to limit 
his appeal only to a skin disorder of his back.  While the 
record does not contain a specific diagnosis of a skin 
disorder of the back, the Veteran has submitted pictures of 
his back during a flare-up, showing large welts over his 
skin.  This qualifies as a current skin disorder.

The Board finds, however, that the Veteran's current skin 
disorder of the back is not related to active duty service, 
to include due to his presumptive exposure to herbicides.  
The Veteran stated that he first developed symptoms of a skin 
disorder of the back approximately six months after service 
discharge and has since suffered from outbreaks that occur 
approximately two to four times per year.  See Board hearing 
transcript, p. 3.  The Veteran is competent to report on his 
continuity of symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  To establish service 
connection based on continuity of symptomatology, however, 
the Veteran must first show that the disorder was present in 
service.  The Veteran's service treatment records are silent 
for any skin disorder of the back, and he also does not 
currently claim that he developed any symptoms while in 
service.  See Board hearing transcript, p. 3.  

The Veteran has not been medically diagnosed with any skin 
disorder presumed to be related to herbicide exposure.  In 
this regard, neither lichen planus nor tinea pedis are 
disorders for which presumptive service connection is 
warranted under 38 C.F.R. §§ 3.307, 3.309.  Hence, 
presumptive service connection cannot be granted.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Finally, 
there is no competent evidence linking any current skin 
disorder of the back to service, to include exposure to 
herbicides in Vietnam.  Without such evidence, there is no 
basis upon which to grant service connection.

As the Veteran has not met all of the required elements for 
service connection, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


